1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                              DISTRICT OF ARIZONA
                                                                PHOENIX DIVISION


                In Re:                                                                          §
                                                                                                §
                SULLIVAN-DAVIS, NIKITA                                                          §           Case No. 17-13052-PHX
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                 11/02/2017 . The undersigned trustee was appointed on .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $                 3,432.00

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                               0.00
                                                  Bank service fees                                                                   165.00
                                                  Other payments to creditors                                                           0.00
                                                  Non-estate funds paid to 3rd Parties                                                305.64
                                                  Exemptions paid to the debtor                                                         0.00
                                                  Other payments to the debtor                                                          0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $                 2,961.36

                 The remaining funds are available for distribution.
          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)

               Case 2:17-bk-13052-BKM                          Doc 22           Filed 09/18/20              Entered 09/18/20 08:19:41                         Desc
                                                                                Page 1 of 12
             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 09/27/2018 and the
      deadline for filing governmental claims was 09/27/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 781.59 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 781.59 , for a total compensation of $ 781.59 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 37.23 , for total expenses of $ 37.23 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 08/16/2020                                     By:/s/CONSTANTINO FLORES
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)

     Case 2:17-bk-13052-BKM                          Doc 22           Filed 09/18/20              Entered 09/18/20 08:19:41                            Desc
                                                                      Page 2 of 12
                                                                                                  FORM 1
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                            Page:        1
                                                                                               ASSET CASES                                                                                                             Exhibit A
Case No:             17-13052-PHX      BKM Judge: JUDGE BRENDA K MARTIN                                                                         Trustee Name:                     CONSTANTINO FLORES
Case Name:           SULLIVAN-DAVIS, NIKITA                                                                                                    Date Filed (f) or Converted (c):   11/02/17 (f)
                                                                                                                                               341(a) Meeting Date:               12/04/17
For Period Ending: 08/16/20                                                                                                                    Claims Bar Date:                   09/27/18



                                       1                                                    2                            3                          4                         5                                   6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                 Asset Fully Administered (FA)/
                               Asset Description                                     Unscheduled            Less Liens, Exemptions,             Abandoned                Received by               Gross Value of Remaining Assets
                   (Scheduled and Unscheduled (u) Property)                            Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. 2013 Chevy Impala (Based upon Kelley Blue Book sug                                       7,290.00                               0.00                                               0.00                     FA
 2. Used Clothing                                                                               250.00                              0.00                                               0.00                     FA
 3. Bank of America                                                                              21.96                              0.00                                               0.00                     FA
 4. Bank of America                                                                               0.00                              0.00                                               0.00                     FA
 5. Ken Ondrejko                                                                             1,270.00                               0.00                                               0.00                     FA
 6. FED & STATE RFDS (u)                                                                    Unknown                            3,432.00                                            3,432.00                     FA

                                                                                                                                                                                                 Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                         $8,831.96                          $3,432.00                                           $3,432.00                            $0.00
                                                                                                                                                                                                 (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   AUGUST 16, 2020-SUBMITTED TFR.


   FEBRUARY 11, 2020-CALLED DEBTOR AND LEFT MESSAGE THAT CHECK HAS NOT BEEN CASHED.


   JANUARY 14, 2020-MAILED PRO RATA CHECK TO DEBTOR.


   JUNE 22, 2019-CASE READY TO TFR.


   OCTOBER 23, 2018-AWAITING TAX RETURNS.


   JUNE 27, 2018-AWAITING TAX REFUNDS.




LFORM1                                (Page: 3)2:17-bk-13052-BKM
         UST Form 101-7-TFR (5/1/2011)Case                                                Doc 22          Filed 09/18/20              Entered 09/18/20 08:19:41                      Desc                                      Ver: 22.02e
                                                                                                          Page 3 of 12
                                                                                         FORM 1
                                                                     INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                 Page:       2
                                                                                      ASSET CASES                                                                                  Exhibit A
Case No:            17-13052-PHX       BKM Judge: JUDGE BRENDA K MARTIN                                                    Trustee Name:                     CONSTANTINO FLORES
Case Name:          SULLIVAN-DAVIS, NIKITA                                                                                Date Filed (f) or Converted (c):   11/02/17 (f)
                                                                                                                          341(a) Meeting Date:               12/04/17
                                                                                                                          Claims Bar Date:                   09/27/18
   MARCH 27, 2018-OPEN FOR TAX RETURNS.


   Initial Projected Date of Final Report (TFR): 10/31/18   Current Projected Date of Final Report (TFR): 12/30/20




LFORM1                                (Page: 4)2:17-bk-13052-BKM
         UST Form 101-7-TFR (5/1/2011)Case                                      Doc 22         Filed 09/18/20        Entered 09/18/20 08:19:41                  Desc                      Ver: 22.02e
                                                                                               Page 4 of 12
                                                                                            FORM 2                                                                                          Page:    1
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                          Exhibit B
  Case No:           17-13052-PHX -BKM                                                                                 Trustee Name:                      CONSTANTINO FLORES
  Case Name:         SULLIVAN-DAVIS, NIKITA                                                                            Bank Name:                         UNION BANK
                                                                                                                       Account Number / CD #:             *******8881 Checking Account
  Taxpayer ID No:    *******8198
  For Period Ending: 08/16/20                                                                                          Blanket Bond (per case limit):     $ 27,456,481.00
                                                                                                                       Separate Bond (if applicable):


           1             2                            3                                              4                                             5                        6                   7
    Transaction      Check or                                                                                                 Uniform                                                       Account / CD
       Date          Reference              Paid To / Received From                      Description Of Transaction          Tran. Code       Deposits ($)         Disbursements ($)         Balance ($)
                                                                               BALANCE FORWARD                                                                                                           0.00
          06/26/18      6        IRS                                           FEDERAL INCOME TAX REFUND                                                3,432.00                                    3,432.00
                                                                                 Memo Amount:            249.12              1229-000
                                                                               NON EXEMPT WAGES
                                                                                  Memo Amount:     2,877.24                  1224-000
                                                                               FEDERAL INCOME TAX REFUND
                                                                                 Memo Amount:      305.64                    1280-000
                                                                               DEBTOR PRO RATA SHARE OF TAX RFN
          08/27/18               UNION BANK                                    BANK SERVICE FEE                              2600-000                                             15.00             3,417.00
          09/25/18               UNION BANK                                    BANK SERVICE FEE                              2600-000                                             15.00             3,402.00
          10/25/18               UNION BANK                                    BANK SERVICE FEE                              2600-000                                             15.00             3,387.00
          11/26/18               UNION BANK                                    BANK SERVICE FEE                              2600-000                                             15.00             3,372.00
          12/26/18               UNION BANK                                    BANK SERVICE FEE                              2600-000                                             15.00             3,357.00
          01/25/19               UNION BANK                                    BANK SERVICE FEE                              2600-000                                             15.00             3,342.00
          02/25/19               UNION BANK                                    BANK SERVICE FEE                              2600-000                                             15.00             3,327.00
          03/25/19               UNION BANK                                    BANK SERVICE FEE                              2600-000                                             15.00             3,312.00
          04/25/19               UNION BANK                                    BANK SERVICE FEE                              2600-000                                             15.00             3,297.00
          05/28/19               UNION BANK                                    BANK SERVICE FEE                              2600-000                                             15.00             3,282.00
          06/25/19               UNION BANK                                    BANK SERVICE FEE                              2600-000                                             15.00             3,267.00
          12/06/19               Trsf To Axos Bank                             FINAL TRANSFER                                9999-000                                           3,267.00                 0.00




                                                                                                                       Page Subtotals                   3,432.00                 3,432.00
                                       (Page: 5)2:17-bk-13052-BKM
          UST Form 101-7-TFR (5/1/2011)Case                                                                                                                                                         Ver: 22.02e
LFORM24                                                                     Doc 22     Filed 09/18/20             Entered 09/18/20 08:19:41                  Desc
                                                                                       Page 5 of 12
                                                                                          FORM 2                                                                                           Page:    2
                                                                     ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                          Exhibit B
  Case No:          17-13052-PHX -BKM                                                                                  Trustee Name:                      CONSTANTINO FLORES
  Case Name:        SULLIVAN-DAVIS, NIKITA                                                                             Bank Name:                         UNION BANK
                                                                                                                       Account Number / CD #:             *******8881 Checking Account
  Taxpayer ID No:    *******8198
  For Period Ending: 08/16/20                                                                                          Blanket Bond (per case limit):     $ 27,456,481.00
                                                                                                                       Separate Bond (if applicable):


          1            2                             3                                             4                                               5                        6                  7
    Transaction    Check or                                                                                                   Uniform                                                      Account / CD
       Date        Reference               Paid To / Received From                     Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)

                                       Memo Allocation Receipts:           3,432.00                COLUMN TOTALS                                        3,432.00                3,432.00                0.00
                                   Memo Allocation Disbursements:              0.00                    Less: Bank Transfers/CD's                            0.00                3,267.00
                                                                                                   Subtotal                                             3,432.00                 165.00
                                             Memo Allocation Net:          3,432.00                    Less: Payments to Debtors                                                   0.00
                                                                                                   Net
                                                                                                                                                        3,432.00                 165.00




                                                                                                                       Page Subtotals                        0.00                   0.00
                                       (Page: 6)2:17-bk-13052-BKM
          UST Form 101-7-TFR (5/1/2011)Case                                                                                                                                                        Ver: 22.02e
LFORM24                                                                    Doc 22     Filed 09/18/20          Entered 09/18/20 08:19:41                       Desc
                                                                                      Page 6 of 12
                                                                                                    FORM 2                                                                                                    Page:      3
                                                                            ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                       Exhibit B
  Case No:               17-13052-PHX -BKM                                                                                       Trustee Name:                       CONSTANTINO FLORES
  Case Name:             SULLIVAN-DAVIS, NIKITA                                                                                  Bank Name:                          Axos Bank
                                                                                                                                 Account Number / CD #:              *******5931 Checking Account
  Taxpayer ID No:    *******8198
  For Period Ending: 08/16/20                                                                                                    Blanket Bond (per case limit):      $ 27,456,481.00
                                                                                                                                 Separate Bond (if applicable):


           1                2                               3                                                4                                                 5                          6                         7
     Transaction        Check or                                                                                                        Uniform                                                               Account / CD
        Date            Reference                 Paid To / Received From                        Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                     BALANCE FORWARD                                                                                                                         0.00
          12/06/19                   Trsf In From UNION BANK                         INITIAL WIRE TRANSFER IN                          9999-000                    3,267.00                                             3,267.00
 *        01/14/20       007001      NIKITA SULLIVAN-DAVIS                           DEBTOR PRO RATA SHARE OF TAX RFN                  8500-004                                                305.64                   2,961.36
                                     1366 W. 6TH DR.
                                     MESA, AZ 85202
 *        04/21/20       007001      NIKITA SULLIVAN-DAVIS                           Stop Payment Reversal                             8500-004                                               -305.64                   3,267.00
                                     1366 W. 6TH DR.                                 STOP PAYMENT
                                     MESA, AZ 85202
          08/03/20       007002      NIKITA SULLIVAN-DAVIS                           DEBTOR PRO RATA SHARE OF TAX RFN                  8500-002                                                305.64                   2,961.36
                                     949 SOUTH LONGMORE
                                     APT 123
                                     MESA, AZ 85202

                                             Memo Allocation Receipts:               0.00                    COLUMN TOTALS                                         3,267.00                    305.64                    2,961.36
                                         Memo Allocation Disbursements:              0.00                        Less: Bank Transfers/CD's                         3,267.00                      0.00
                                                                                                             Subtotal                                                  0.00                    305.64
                                                   Memo Allocation Net:              0.00                        Less: Payments to Debtors                                                     305.64
                                                                                                             Net
                                                                                                                                                                       0.00                      0.00
                                                                                                                                                                                     NET                             ACCOUNT
                     Total Allocation Receipts:             3,432.00                                         TOTAL - ALL ACCOUNTS                      NET DEPOSITS             DISBURSEMENTS                        BALANCE
               Total Allocation Disbursements:                  0.00                                         Checking Account - ********8881                      3,432.00                      165.00                         0.00
                                                                                                             Checking Account - ********5931                            0.00                        0.00                 2,961.36
                     Total Memo Allocation Net:             3,432.00
                                                                                                                                                     ------------------------    ------------------------   ------------------------
                                                                                                                                                                  3,432.00                      165.00                   2,961.36
                                                                                                                                                     ==============             ==============              ==============
                                                                                                                                                      (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                                 Transfers)               To Debtors)                    On Hand




                                                                                                                                 Page Subtotals                    3,267.00                     305.64
                                       (Page: 7)2:17-bk-13052-BKM
          UST Form 101-7-TFR (5/1/2011)Case                                                                                                                                                                             Ver: 22.02e
LFORM24                                                                           Doc 22       Filed 09/18/20           Entered 09/18/20 08:19:41                         Desc
                                                                                               Page 7 of 12
                                                                                     FORM 2                                                                                       Page:    4
                                                                 ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                     Exhibit B
  Case No:          17-13052-PHX -BKM                                                                          Trustee Name:                    CONSTANTINO FLORES
  Case Name:        SULLIVAN-DAVIS, NIKITA                                                                     Bank Name:                       Axos Bank
                                                                                                               Account Number / CD #:           *******5931 Checking Account
  Taxpayer ID No:    *******8198
  For Period Ending: 08/16/20                                                                                  Blanket Bond (per case limit):   $ 27,456,481.00
                                                                                                               Separate Bond (if applicable):


          1            2                         3                                            4                                            5                       6                  7
    Transaction    Check or                                                                                           Uniform                                                     Account / CD
       Date        Reference           Paid To / Received From                    Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)




                                                                                                               Page Subtotals                        0.00                  0.00
                                       (Page: 8)2:17-bk-13052-BKM
          UST Form 101-7-TFR (5/1/2011)Case                                                                                                                                               Ver: 22.02e
LFORM24                                                                Doc 22   Filed 09/18/20           Entered 09/18/20 08:19:41                    Desc
                                                                                Page 8 of 12
                                                                         EXHIBIT C
 Page 1                                                                                                                              Date: August 16, 2020
                                                                ANALYSIS OF CLAIMS REGISTER

 Case Number:     17-13052-PHX                                        Claim Class Sequence
 Debtor Name:     SULLIVAN-DAVIS, NIKITA


Code #             Creditor Name & Address          Claim Class      Notes                       Amount Allowed       Paid to Date         Claim Balance

000001         HLS of Nevada, LLC                   Unsecured                                          $6,307.73             $0.00               $6,307.73
070            Nevada West Financial
7100-00        PO Box 94703
               Las Vegas, NV 89193

DEBTOR1        NIKITA SULLIVAN-DAVIS                Unsecured                                           $305.64           $305.64                    $0.00
999            949 SOUTH LONGMORE
8500-00        APT 123
               MESA, AZ 85202



                 Case Totals:                                                                          $6,613.37          $305.64                $6,307.73
 Code #: Trustee's Claim Number, Priority Code, Claim Type




CREGISTRUST   Form 101-7-TFR
              Case           (5/1/2011) (Page: 9)
                      2:17-bk-13052-BKM                Doc 22         Filed 09/18/20         Entered 09/18/20Printed:
                                                                                                              08:19:4108/16/20 03:25
                                                                                                                                Desc PM        Ver: 22.02e
                                                                      Page 9 of 12
                                       TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                        Exhibit D

     Case No.: 17-13052-PHX
     Case Name: SULLIVAN-DAVIS, NIKITA
     Trustee Name: CONSTANTINO FLORES
                       Balance on hand                                               $                  2,961.36

              Claims of secured creditors will be paid as follows:


                                                           NONE


              Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                           Interim Payments Proposed
                       Reason/Applicant               Total Requested      to Date          Payment
      Trustee Fees: CONSTANTINO FLORES                $          781.59 $                0.00 $          781.59
      Trustee Expenses: CONSTANTINO
      FLORES                                          $              37.23 $             0.00 $             37.23
               Total to be paid for chapter 7 administrative expenses                $                   818.82
               Remaining Balance                                                     $                  2,142.54


              Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                           NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                Allowed priority claims are:


                                                           NONE




UST Case
    Form 101-7-TFR (5/1/2011) (Page: 10)
            2:17-bk-13052-BKM              Doc 22   Filed 09/18/20       Entered 09/18/20 08:19:41          Desc
                                                    Page 10 of 12
             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 6,307.73 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 34.0 percent, plus interest (if
     applicable).

                Timely allowed general (unsecured) claims are as follows:

                                                      Allowed Amount       Interim Payments Proposed
     Claim No.          Claimant                      of Claim             to Date          Payment
     000001             HLS of Nevada, LLC           $        6,307.73 $               0.00 $          2,142.54
               Total to be paid to timely general unsecured creditors                 $                2,142.54
               Remaining Balance                                                      $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                Tardily filed general (unsecured) claims are as follows:


                                                           NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:




UST Case
    Form 101-7-TFR (5/1/2011) (Page: 11)
            2:17-bk-13052-BKM              Doc 22   Filed 09/18/20      Entered 09/18/20 08:19:41          Desc
                                                    Page 11 of 12
                                                          NONE




UST Case
    Form 101-7-TFR (5/1/2011) (Page: 12)
            2:17-bk-13052-BKM              Doc 22   Filed 09/18/20   Entered 09/18/20 08:19:41   Desc
                                                    Page 12 of 12
